144 S.E.2d 633 (1965)
265 N.C. 597
STATE
v.
Ray Dennis MORGAN.
No. 493.
Supreme Court of North Carolina.
November 10, 1965.
Atty. Gen. T. W. Bruton, Staff Atty. Charles E. Clement, Raleigh, for the State.
Charles H. McSwain, Albemarle, for defendant.
PER CURIAM.
Defendant's sole contention on this appeal is that the sentences imposed in the court below were excessive and harsh and, as he put it, "unwarranted by the true spirit of the statute."
Under the provisions of G.S. § 14-54, the crime charged in the first count, to which defendant pleaded guilty, is punishable by *634 a sentence in prison of four months to ten years.
The crime charged in the second count in the bill of indictment, to wit, larceny of property from a storehouse, with felonious intent, et cetera, is a felony as at common law, without regard to the value of the property stolen. State v. Cooper, 256 N.C. 372, 124 S.E.2d 91.
The court below could have imposed a maximum sentence of ten years on each count.
There is no merit in defendant's contention, and the sentences imposed by the court below will be upheld.
Affirmed.